DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments regarding the rejections of claims 1 and 9 are persuasive.
Regarding claim 1, Volk teaches a landing gear system, comprising: an axle (Volk, Figure 1, item 11, axle) comprising an internal cavity (Volk, Figure 1, column 1, lines 32-33); a wheel rotatably coupled to the axle (Volk, figure 1, item 12, wheel); a drive shaft disposed within the cavity (Volk, Figure 1, item 17, drive shaft); and a clutch, comprising: a first clutch (Volk, figure 1, see callout below, first clutch portion) portion and a second clutch portion fixedly coupled to the wheel (Volk, figure 1, see callout below, torque sleeve forms reciprocating clutch portion fixed to wheel), wherein, the rod selectively reciprocates along the axis between a first position and a second position (Volk, column 3, lines 65-71; figure 1, item 24, piston rod), the first clutch portion being disengaged from the second clutch portion when the rod is in the first position (Volk, column 3, lines 67-51; figure 1, item 24, piston rod), the first clutch portion engaging the second clutch portion when the rod is in the second position (Volk, column 3, lines 65-67; figure 1, item 24, piston rod) except:
a rod slidably mounted within the drive shaft
the drive shaft being rotatable about an axis and a first clutch portion fixedly coupled to the rod and configured to rotate with the drive shaft.

    PNG
    media_image1.png
    610
    692
    media_image1.png
    Greyscale

Thus, the prior art fails to teach the claimed matter along and it would not have been obvious to meet the claims either without undue hindsight based on the applicant' s disclosure.
Claims 2-8 are allowed for being dependent on allowed claim 1.

Regarding claim 9, Volk teaches a landing gear system, comprising: an axle (Volk, Figure 1, item 11, axle) comprising:
an internal cavity (Volk, Figure 1, column 1, lines 32-33); 
a wheel rotatably coupled to the axle (Volk, figure 1, item 12, wheel); 
a drive shaft disposed within the cavity (Volk, Figure 1, item 17, drive shaft); 
and a clutch, comprising: a first clutch (Volk, figure 1, see callout below, first clutch portion) portion and a second clutch portion fixedly coupled to the wheel (Volk, figure 1, see callout below, torque sleeve forms reciprocating clutch portion fixed to wheel), wherein, the piston selectively reciprocates along the axis between a first position and a second position (Volk, column 3, lines 65-71), the first clutch portion being disengaged from the second clutch portion when the piston is in the first position (Volk, column 3, lines 67-51), the first clutch portion clutch engaging the second clutch portion when the piston is in the second position (Volk, column 3, lines 65-67), except:
where a drive shaft is rotatable about an axis and where a first clutch portion is configured to rotate about the axis with the drive shaft.
a piston at least partially disposed within the drive shaft and configured for sliding translation along the axis relative to the drive shaft;
Thus, the prior art fails to teach the claimed matter along and it would not have been obvious to meet the claims either without undue hindsight based on the applicant' s disclosure.
Claims 10-17 are allowed for being dependent on allowed claim 9.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see pages 1-5 of the applicant’s reply, filed 02/09/2022, with respect to the rejections of claims 1-6, 8-15, and 17 under 35 USC 102 and 103 have been fully considered and are persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 5020419 Amdei teaches a clutch design including a rod slidably mounted in an axle used to transmit torque and to engage the clutch.
US 11332236 B2 Cox teaches a landing gear load limiting system including a clutch for engaging and disengaging a load applied to the wheels by a drive section.
US 20120126053 A1 Christensen features a lock to prevent unwanted clutch engagement engaging on one side of the clutch.
US 20140332622 A1 Charles features a locking member to prevent clutch engagement engaging on one side of the clutch.
US 20160096619 A1 Daffos features a dog clutch (28) inside an axle (3), hydraulic actuator/piston (40), and driving motor (14).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN ANDREW YANKEY whose telephone number is (571)272-9979. The examiner can normally be reached Monday-Thursday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RYAN ANDREW YANKEY/Examiner, Art Unit 3642/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642